UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-06103 Investors Cash Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 9/30/2011 ITEM 1. REPORT TO STOCKHOLDERS Investors Cash Trust Treasury Portfolio Investment Class September 30, 2011 Contents 3 Information About Your Fund's Expenses 5 Portfolio Summary 6 Investment Portfolio 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 20 Investment Management Agreement Approval 25 Summary of Management Fee Evaluation by Independent Fee Consultant 29 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. The fund's policies and procedures for voting proxies for portfolio securities and information about how the fund voted proxies related to its portfolio securities during the 12-month period ended June 30 are available on our Web site — www.dws-investments.com (click on "proxy voting"at the bottom of the page) — or on the SEC's Web site — www.sec.gov. To obtain a written copy of the fund's policies and procedures without charge, upon request, call us toll free at (800) 621-1048. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Information About Your Fund's Expenses As an investor, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund's Investment Class limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (April 1, 2011 to September 30, 2011). The tables illustrate the Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical Fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the six months ended September 30, 2011 Actual Fund Return Investment Class Beginning Account Value 4/1/11 $ Ending Account Value 9/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Beginning Account Value 4/1/11 $ Ending Account Value 9/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratio Investment Class .09% For more information, please refer to the Fund's prospectus. Portfolio Summary Investors Cash Trust — Treasury Portfolio Asset Allocation (As a % of Investment Portfolio) 9/30/11 3/31/11 Repurchase Agreements 80% 75% U.S. Treasury Obligations 20% 25% 100% 100% Weighted Average Maturity 9/30/11 3/31/11 Investors Cash Trust — Treasury Portfolio 28 days 46 days Treasury & Repo Retail Fund Average* 34 days 41 days * The Fund is compared to its respective iMoneyNet category: Treasury & Repo Retail Fund Average includes only retail government funds that hold U.S. Treasuries and repurchase agreements backed by the U.S. Treasury. Asset allocation and weighted average maturity are subject to change. Weighted average maturity, also known as effective maturity, is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. For more complete details about the Fund's holdings, see page 6. A quarterly Fact Sheet is available upon request. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. In addition, each month information about the Fund and its portfolio holdings is filed with the SEC on Form N-MFP. The SEC delays the public availability of the information filed on Form N-MFP for 60 days after the end of the reporting period included in the filing. These forms will be available on the SEC's Web site at www.sec.gov, and they may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of September 30, 2011 (Unaudited) Principal Amount ($) Value ($) Government & Agency Obligations 16.2% U.S. Treasury Obligations U.S. Treasury Bills: 0.02%*, 10/6/2011 0.216%*, 10/20/2011 0.221%*, 10/20/2011 U.S. Treasury Notes: 0.625%, 7/31/2012 0.875%, 1/31/2012 1.0%, 10/31/2011 1.0%, 3/31/2012 1.125%, 12/15/2011 1.375%, 2/15/2012 1.375%, 4/15/2012 1.75%, 11/15/2011 4.5%, 11/30/2011 4.5%, 3/31/2012 4.625%, 10/31/2011 4.625%, 2/29/2012 4.75%, 5/31/2012 Total Government & Agency Obligations (Cost $643,772,502) Repurchase Agreements 66.6% Barclays Capital, 0.05%, dated 9/23/2011, to be repurchased at $800,013,333 on 10/5/2011 (a) BNP Paribas, 0.02%, dated 9/30/2011, to be repurchased at $850,001,417 on 10/3/2011 (b) Citigroup Global Markets, Inc., 0.04%, dated 9/30/2011, to be repurchased at $300,001,000 on 10/3/2011 (c) Credit Suisse Securities (USA) LLC, 0.04%, dated 9/30/2011, to be repurchased at $100,000,333 on 10/3/2011 (d) JPMorgan Securities, Inc., 0.01%, dated 9/30/2011, to be repurchased at $500,000,417 on 10/3/2011 (e) The Toronto-Dominion Bank, 0.02%, dated 9/30/2011, to be repurchased at $100,000,167 on 10/3/2011 (f) Total Repurchase Agreements (Cost $2,650,000,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,293,772,502)+ Other Assets and Liabilities, Net Net Assets * Annualized yield at time of purchase; not a coupon rate. + The cost for federal income tax purposes was $3,293,772,502. (a) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Bond 2/15/2039 U.S. Treasury STRIPS Zero Coupon 8/15/2022- 5/15/2040 Total Collateral Value (b) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Bond 5/15/2037 U.S. Treasury Note 1.25-2.625 10/31/2015- 11/15/2020 Total Collateral Value (c) Collateralized by $302,851,000 U.S. Treasury Notes, with various coupon rates from 0.5-1.5%, with various maturity dates of 5/31/2013-6/30/2016 with a value of $312,000,103. (d) Collateralized by $126,330,000 U.S. Treasury STRIPS, maturing on 11/15/2021 with a value of $102,000,106. (e) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Bond 1.75-3.875 1/15/2025- 2/15/2041 U.S. Treasury Note 0.125-3.375 1/15/2012- 1/15/2019 Total Collateral Value (f) Collateralized by $101,751,300 U.S. Treasury Note, 1.5%, maturing on 8/31/2018 with a value of $102,000,088. STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note 1 in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Government & Agency Obligations (g) $
